   Case: 1:19-cv-04326 Document #: 14 Filed: 07/12/19 Page 1 of 4 PageID #:191




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

OAKLEY, INC.,
                                                 Case No. 19-cv-04326
                   Plaintiff,
                                                 Chief Judge Rebecca R. Pallmeyer
     v.
                                                 Magistrate Judge Sunil R. Harjani
SHENZEN EFORCHINA LIMITED and
SHENZHEN SUNSKY TECHNOLOGY
LIMITED,

                   Defendants.




                                Declaration of Allyson Martin
     Case: 1:19-cv-04326 Document #: 14 Filed: 07/12/19 Page 2 of 4 PageID #:192




       I, Allyson Martin, of the City of Chicago, in the State of Illinois, declare as follows:

1.     I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

       and the United States District Court for the Northern District of Illinois. I am one of the

       attorneys for Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”).        Except as otherwise

       expressly stated to the contrary, I have personal knowledge of the following facts and, if

       called as a witness, I could and would competently testify as follows:

2.     I have accessed the “Contact us” page for eForChina.com, at the URL

       http://www.eforchina.com/base/doc!view.do?code=contactUs.                This    page      lists

       sales@eforchina.com and service@eforchina.com as email addresses. Exhibit 1 attached

       hereto is a true and correct copy of a screenshot of this page.

3.     I have accessed the “Frequently Asked Questions” page for eForChina.com, at the URL

       http://www.eforchina.com/base/doc!view.do?code=faq.                  This       page       lists

       service@eforchina.com as an email address. Exhibit 2 attached hereto is a true and

       correct copy of this page.

4.     I have accessed the “Payment Methods” page for eforchina.com, at the URL

       http://www.eforchina.com/base/doc!view.do?code=faq.                  This       page       lists

       Payonline@sunsky-online.com as the email address associated with a PayPal account for

       eforchina.com. Exhibit 3 attached hereto is a true and correct copy of this page.

5.     I accessed Defendants’ Facebook page, which links to the eforchina.com home page.

       Defendants’ Facebook page lists the email address marketing@eforchina.com. Exhibit 4

       attached hereto is a true and correct copy of this page.

6.     I have reviewed the Hague Convention on the Service Abroad of Judicial and Extra-

       Judicial Documents in Civil and Commercial Matters (“Hague Convention”), to which




                                                 2
     Case: 1:19-cv-04326 Document #: 14 Filed: 07/12/19 Page 3 of 4 PageID #:193




       China is a signatory. The Hague Convention does not preclude service by e-mail, and the

       declarations to the Hague Convention filed by China do not appear to expressly prohibit

       e-mail service.   Additionally, according to Article 1 of the Hague Convention, the

       “convention shall not apply where the address of the person to be served with the

       document is not known.” A true and correct copy of the Hague Convention on the

       Service Abroad of Judicial and Extra-Judicial Documents in Civil and Commercial

       Matters, and a list of signatory members, are collectively attached hereto as Exhibit 5.

7.     Exhibit 6 attached hereto is a list of cases in this District holding that alternative forms of

       service pursuant to Fed. R. Civ. P. 4(f)(3) are appropriate in factually similar cases, as

       well as cases from other Districts.

8.     I have researched whether the issuance of an order to serve process upon the Defendants

       by electronic mail pursuant to Fed. R. Civ. P. 4(f)(3) is contrary to or likely to offend the

       law of the People’s Republic of China (the “PRC”). I located an English language

       version of the Civil Procedure Law of the People's Republic of China (Revised in 2017).

       A true and correct copy is attached hereto as Exhibit 7. Chapter VII, Section 2, of the

       Civil Procedure Law governs service of process. I am informed and believe that the law

       does not preclude the service of process by e-mail and allows for alternate service of

       process in certain circumstances. For example, Article 92 of the law provides that, if the

       whereabouts of a recipient of the service is unknown, or if a document cannot be served

       by the other methods reflected in the law, a document shall be served by public

       announcement, a method even less likely to reach a defendant than service by e-mail.

       Additionally, Articles 87 and 267(7) provide that a document may be served by way of

       facsimile or electronic mail in certain circumstances.




                                                 3
    Case: 1:19-cv-04326 Document #: 14 Filed: 07/12/19 Page 4 of 4 PageID #:194




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 12th day of July 2019 at Chicago, Illinois.

                                             /Allyson Martin/
                                             Allyson Martin
                                             Counsel for Plaintiff Oakley, Inc.




                                                4
